 
 
I 
108th CONGRESS
2d Session
H. R. 3732 
IN THE HOUSE OF REPRESENTATIVES 
 
January 27, 2004 
Mr. Rehberg (for himself and Mr. Peterson of Minnesota) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Agricultural Marketing Act of 1946 to repeal the recently enacted two-year delay in the implementation of the country of origin labeling requirements of such Act for certain agricultural commodities. 
 
 
1.Repeal of delay in implementation of country of origin labeling requirements of Agricultural Marketing Act of 1946Section 285 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638d), as amended by section 749 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2004 (division A of Public Law 108–199), is amended by striking September 30, 2006 and all that follows through the period at the end and inserting September 30, 2004..  
 
